Title: Notes for Speech in Congress: The Contested Georgia Election, [ca. 19 March] 1792
From: Madison, James
To: 


Editorial Note
The election of General Anthony Wayne to the House of Representatives from a Georgia congressional district was disputed by his opponent, James Jackson, who petitioned the House on 14 November 1791 to declare him the legally elected winner of the election. Jackson’s petition alleged irregularities and also claimed that Wayne was not a legal resident of Georgia at the time of the election and hence was ineligible to serve on any count. The trial of the articles in Jackson’s petition began on 12 March 1792. A resolution that Wayne “was not duly elected a Member of this House” won unanimous approval on 16 March, and on 19 March a resolution declaring that Jackson was “entitled to a seat in this House” was introduced (Annals of CongressDebates and Proceedings in the Congress of
          the United States, 1789–1824 (42 vols.; Washington, 1834–56)., 2d Cong., 1st sess., 472, 475; Matthew St. Clair Clarke and David A. Hall, comps., Cases of Contested Elections in Congress from the Year 1789 to 1834, Inclusive [Washington, 1834], pp. 47–68).
 
[ca. 19 March 1792]
It appears that Petr. has the greatest no. of legal votes—if not elected—Why?

☞ Note Lex Parl. not law—unity there plurality here—positive regulations.
1. Is the election avoided in toto by error in part.

No because then the smallest part may viciate


2. Are we to require majority of Counties to be sound?
—they wd. be unequal

3. or a majority of rightful electors whether voting or not in whole district
—This unsafe to representation
—unreasonable, non voters being neutrals
4. or a majority of votes given whether legally or illegally.
—this inadmissable.
—favorable to the petitioner
5. It follows—that we must be governed by the majr. number of legal votes legally given
Unless
1. The petitioner be disqualified by law—or
2. hath disqualified himself by some illegal proceeding in the case—
For
the illegal proceedings agst. him (even if in every County) wd. not do it, if majy. of sound vote
see Dougs. vol: 3. p. 122
75–6
vol. 2. 203

sd. has not petitioned.
—has petid.
—if not, right of election & people not to be affectd. by act of party.
Dougls. vol. 1. p. 136–188.

sd. not returned & can not be put into return.
—Dougs. vol. 2. p. 25—form of altering returns.

sd. if admitted final agst all objection—no.
—Dougs. vol: [1] p. 74
—Blackstone p. 63.
—only do what return sd. have done—
—want of reciprocity—

—Elections sd. be favd. so as to prevent failure or chasm

distance of States another reason—
Morpeth Vol. 1. p. 74
Sitting member decld not duly returned—
The Petitionr to be so

Liberty given to the ejected member & others to question Petitioners election within 14 days see W. & Luttrel p. 63.
Vol. 1. p. 89.
2 Sittg Members and also 2 petitioners decd, not duly elected.
Vol. 1. p. 131—188
Agremt. of parties cannot alter right of election
Vol. 2. p. 203–4
Bribery by sitting member
Petitioner must still prove majority of unbribed votes in his favor—vol. 3. p. 122. p. 75–6
Vol. 2. p. 25
Form of order for amending the return.
